SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

949
KA 08-01925
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

LASHONDA BENTON, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Jeffrey R.
Merrill, A.J.), rendered April 15, 2008. The judgment convicted
defendant, upon her plea of guilty, of grand larceny in the fourth
degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court